IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-30672
                           Summary Calendar



CRISPULO MARTINEZ-SANTOS,

                                           Petitioner-Appellant,

versus

EDWARD MCELROY,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-540
                       --------------------
                           June 12, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Crispulo Martinez-Santos appeals from the district court’s

dismissal of his habeas petition filed pursuant to 28 U.S.C.

§ 2241 for lack of jurisdiction.    We review de novo the district

court’s legal determinations, including determinations of

jurisdiction.     Rivera-Sanchez v. Reno, 198 F.2d 545, 546 (5th

Cir. 1999).    After the district court decided this case, we

issued Requena-Rodriguez v. Pasquarell, 190 F.3d 299 (5th Cir.

1999), which controls the issue presented on appeal.    In Requena-

Rodriguez 109 F.3d at 305-06, we held that under the transitional

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30672
                                  -2-

rules of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996, in cases such as this one in which

§ 1252(g) does not apply and direct review is unavailable,

federal courts retain habeas jurisdiction under § 2241.

Requena-Rodriguez v. Pasquarell, 190 F.3d 299, 305-06 (5th Cir.

1999).   Thus, under Requena-Rodriguez, we vacate the district

court’s court decision that it lacked subject-matter jurisdiction

to consider Martinez’s § 2241 petition.     On remand, the district

court may also consider the Government’s contention that

Martinez’s appeal should be dismissed for breaching his

immigration bond.

     VACATED AND REMANDED.